28 So.3d 221 (2010)
Sonya A. DAVIS, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION, and Gulfstream Goodwill, Appellees.
No. 4D09-1030.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
Rehearing Denied March 24, 2010.
Sonya A. Davis, Riviera Beach, pro se.
Louis A. Gutierrez, Senior Attorney, Tallahassee, for appellee, State of Florida, Unemployment Appeals Commission.
Carlos D. Cabrera of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for appellee Gulfstream Goodwill.
PER CURIAM.
Affirmed. See Jodnauth v. Fla. Unemployment Appeals Comm'n, 964 So.2d 803 (Fla. 3d DCA 2007).
GROSS, C.J., FARMER and CIKLIN, JJ., concur.